DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 remain pending in application 17/191,977.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gibor et al. (US 2011/0055309 A1) in view of Schlicht et al. (US 11,121,987 B1), and further in view of Smullen et al. (US 2018/0212904 A1).
As per independent Claim 1 and 5, Gibor discloses a system (method) for real-time omnichannel interactions (See at least Figs.7 and 9), comprising: 
a campaign database (See at least Para 0532-0537, Advertising Engine; Para 0646, Product Data relation to content item; See also at least Para 0683, Advertising Engine); 
an analytics database (See at least 0684-0686, and 0792-0793); 5
an omnichannel text-based communicator comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, a first computing device (See at least Figs.7 and 9), wherein the first programming instructions, when operating on the processor, cause the first computing device to: 
send an advertisement to a web server, the advertisement comprises a product that is 10associated with an advertisement campaign (See at least Para 0044-0045, 0085-0086, 0222, and Para 0249 - “When a visitor who surfs the internet 92, visits the website 93 and clicks on a button presented next to a content item or on the content item itself, a visitor chat client 91 is launched.”);
receive a first web chat message from the web server, wherein the first web chat message comprises a product identifier and a request from a user for communication with a sales agent (See at least Para 0046-0048, 0067; See also Para 0077-0079, Client agent embedded in content – communicates interaction data to system; Para 0087-0088, and 0249);
retrieve the advertisement campaign related to the product from the campaign database, wherein the retrieval of the advertisement campaign is based on the product identifier and the advertisement campaign comprises a series of initial questions (See at least 0252-0253); See also, Para 0632-0636, Para 0674-0686, Para 0719-0732 Profiling engine, and Para 0766 Visitor Registration)
convert the first web chat message into a first text message by generating the first text message with the advertisement campaign and the request for communication (See at least Para 0438, Pop-up; Para 0065,  i.e. Short Messages Services (SMS); Para 0092-0096, 0232-0234, Mediating system - Communication data mediation);
hiding restricted personally identifiable information in the first text message and any subsequent text messages; (Para 0213, “Optionally, neither the owner's contact information nor the visitor's contact information is disclosed unless they choose to disclose it. The system 4 stores both owner and visitor contact information, and establishes a communication channel between the two automatically, without revealing information such as phone numbers, caller IDs, email addresses or any other user information.”; Para 0214, “Optionally, owners may choose to use nicknames or any other information about themselves, depending on system defaults or specific settings, as known in the art.”)
select a human agent based on received responses to questions (See at least Para 0644-0646, 0779-0786, Select/ Match a human to visitor based on content item question and human expertise);
send the first text message to a business mobile device associated with the selected agent (See at least Para 0253-0259, Established Communication with owner through mediation/ communication conversion; See also Para 0644-0646, 0779-0786); 
receive a second text message from the business mobile device (See at least Para 0253-0259); 
convert the second text message into a second web chat message by generating the second web chat message from the contents of the second text message (See at least Para 0258-0259, Communication data mediation; See also Para 0607-0611, 0647); 20
hiding restricted personally identifiable information in the second web chat message and any subsequent web chat messages (See at least Para 0213-0214);
send the second web chat message to the web server (See at least Para 0253-0260, Continuous connection); 
convert all subsequent web chat messages into text messages (See at least Para 0253-0260);
convert all subsequent text messages into web chat messages (See at least Para 0253-0260);
send all converted web chat messages to the business mobile device (See at least Para 0253-0260); and 
send all converted text messages to the web server (See at least Para 0253-0260). 
Gibor fails to fully disclose the following elements:
retrieve the advertisement campaign related to the product from the campaign database, wherein the retrieval of the advertisement campaign is based on the product identifier and the advertisement campaign comprises a series of initial questions for a chatbot;
send the series of initial questions to the web server using a chatbot, one at a time, each subsequent question sent after a response is received from the initial or previous question;
send the first text message, the initial questions, and the responses to the initial questions to a business mobile device.
However, the analogous art of Schlicht discloses within an product advertisement based system, the following elements: retrieve the advertisement campaign related to the product from the campaign database, wherein the retrieval of the advertisement campaign is based on the product identifier and the advertisement campaign comprises a series of initial questions for a chatbot (“Agenda” as described by the prior art of Schlicht is equivalent to the advertising campaign disclosed by Applicant, as and advertising campaign is simply an organized course of action to promote a product or service, See at least C4L6-63, i.e.“1. Agenda, representing a set of goals the touchpoint is serving. For example, a text, display or interstitial advertising may serve the goals of driving a user to purchase a product and pay for it, add the product to a wish list or a shopping basket, explore a product page, visit a product catalog or leave user contact information to receive product news or notifications.”); send the series of initial questions to the web server using a chatbot, one at a time, each subsequent question sent after a response is received from the initial or previous question; and send the first text message, the initial questions, and the responses to the initial questions to a business mobile device (See at least C7L14-43, Chatbot operates/ questions user based on Agenda Graph).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included retrieve the advertisement campaign related to the product from the campaign database, wherein the retrieval of the advertisement campaign is based on the product identifier and the advertisement campaign comprises a series of initial questions for a chatbot; send the series of initial questions to the web server using a chatbot, one at a time, each subsequent question sent after a response is received from the initial or previous question; and send the first text message, the initial questions, and the responses to the initial questions to a business mobile device as disclosed by Schlicht in the system disclosed by Gibor, for the advantage of providing a system (method) for product advertisement related real-time omnichannel interactions, with the ability to increase effectiveness and efficiency of the system by incorporating virtual assistant-based technology to request and integrate user data (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

While Gibor does disclose hiding restricted personally identifiable information in the first text message and any subsequent text messages; and hiding restricted personally identifiable information in the second web chat message and any subsequent web chat messages (See at least Para 0213-0214);
Both Gibor and Schlicht fail to fully disclose the following elements:
masking the restricted personally identifiable information in the text messages and web chat messages;
However, the analogous art of Smullen discloses masking restricted personally identifiable information in the text messages and web chat messages (See at least Para 0214 and 0258-0262); 
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included masking restricted personally identifiable information in the first text message and any subsequent text messages; and masking restricted personally identifiable information in the second web chat message and any subsequent web chat messages as disclosed by Smullen in the system disclosed by Schlicht, and further in the system disclosed by Gibor, for the advantage of providing a system (method) for product advertisement related real-time omnichannel interactions, with the ability to increase user privacy and security when using the system by incorporating various data security techniques ensure that any sensitive user data remains private (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claims 2 and 6, Gibor discloses wherein the first and second web chat message is any form of online 25chat (See at least Para 0804-0805 and 0842-0845). 
As per Claims 3 and 7, Gibor discloses wherein the first and second text message is any electronic message intended to be sent over a cellular network or an Internet connection (See at least Para 0217, “The application server 810 communicates through one or more networks, such as an SMS supporting network 870 or an instant messaging network 880.”; Para 0893-0894, SMS – text communication for mobile devices).  
As per Claims 4 and 8, Gibor discloses wherein the advertisement comprises an embedded link that opens a web chat message window (See also Para 0077-0079, 0300-0304, and 0433-0438 Pop-up Overlay Mechanism).

Response to Arguments
Applicant's arguments filed on 8/16/2022, with respect to Claims 1-8, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as FINAL, based on the rejection above.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant’s remaining arguments are addressed in the rejection above.

Conclusion
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered.  If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.”  Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers.  Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file.  An incorrect document description for a particular file may potentially delay processing of the application.  A complete listing of all document codes currently supported in EFS-Web is available at: http://www.uspto.gov/ebc/portal/efs/efsweb_document_descriptions.xls .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 29, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629